Citation Nr: 0428544	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-01 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for service connection for a heart murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which declined to reopen the previously denied claim for 
service connection for a heart murmur.

The Board notes the veteran requested a Travel Board hearing 
in this matter.  The record discloses a hearing was scheduled 
and notice of the same was forwarded to the veteran.  In 
April 2003, the veteran withdrew his hearing request.


FINDINGS OF FACT

1.  The Board's January 1997 decision denied service 
connection for a heart murmur; that decision was affirmed on 
appeal in June 1998 by the United States Court of Veterans 
Appeals.

2.  The RO informed the veteran in July 2001 that new and 
material evidence had not been received to reopen the claim 
for service connection for a heart murmur; the veteran did 
not appeal this decision.

3.  The evidence received since the RO's July 2001 decision 
is cumulative of evidence previously considered and does not 
raise a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1. The Board's January 1997 decision, which denied 
entitlement to service connection for a heart murmur, is 
final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 
20.1100, 20.1104 (2003).

2.  The RO's July 2001 decision, which did not reopen the 
claim for service connection for a heart murmur, is final.  
38 C.F.R. §§ 3.104 (2003).

3.  The evidence received subsequent to the RO's July 2001 
decision is not new and material, and the claim for service 
connection for a heart murmur is not reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 20.1105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Additionally, the RO is to advise the appellant to submit any 
evidence in (his/her) possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate his claim.  
The veteran and his representative were informed in the 
September 2002 decision and December 2002 statement of the 
case what constituted new and material evidence.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf.

By letters dated in May 2001, July 2001, and July 2002, the 
veteran was informed of his responsibility to submit new and 
material evidence to reopen his claim of service connection.  
Additionally, he was informed of the type of evidence he 
needed to submit to support his claim of service connection.  
He was informed that he needed to submit medical evidence of 
a current disability, evidence of a disease or injury in 
service, and medical evidence showing a link between a 
disease or injury in service and his current disorder.  In 
particular, the July 2001 VA letter informed the veteran of 
the provisions of the VCAA.  The July 2002 letter informed 
him of the evidence he was responsible for submitting and 
what evidence VA would obtain in an effort to substantiate 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was specifically informed of what the evidence 
must show to establish entitlement to service connection, the 
evidence he still needed to submit, and what VA had done to 
assist him in substantiating his claim.

The Board specifically notes that the July 2002 letter was 
sent to the veteran after his October 2001 attempt to reopen 
his claim for service connection for a heart murmur and 
before the September 2002 decision that is the subject of 
this appeal.  Therefore, it meets the timing requirements for 
notice pursuant to Section 5103(a).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In this case, the veteran did not identify additional 
records, in connection with the current attempt to reopen his 
claim, that he wanted VA to obtain to assist him in reopening 
the claim.  As such records have not been identified, the 
Board concludes that VA has made reasonable efforts to obtain 
any relevant records adequately identified by the veteran.  
The Board notes that development in connection with previous 
claims has resulted in information and evidence being 
associated with the veteran's claims file; the record 
includes the veteran's service records; post-service medical 
records, including VA examinations; and assertions made by 
the veteran in support of his claim.

Review of Record

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2003).  Where a veteran served 90 days or more 
during a period of war or after December 31, 1946, and 
cardiovascular-renal disease becomes manifest to a degree of 
l0 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The Board notes that the veteran's claim for service 
connection for a heart murmur was initially denied by the RO 
in a December 1993 rating decision.  The RO found that the 
assembled medical evidence did not demonstrate that organic 
heart disease was shown by the evidence of record.  The 
veteran appealed that rating determination.  In a January 
1997 decision, the Board determined that the evidence did not 
demonstrate evidence of organic heart disease in service.  
Nor was there any evidence establishing a relationship 
between the veteran's claimed heart murmur and his period of 
military service.  The veteran thereafter filed a timely 
appeal of that decision to the then Court of Veterans Appeals 
(known as the United States Court of Appeals for Veterans 
Claims, effective March 1, 1999, hereinafter referred to as 
"the Court").  In a June 1998 decision, the Court affirmed 
the Board's 1997 decision.  Thus, the Board's decision in the 
matter is final.  See 38 U.S.C.A. §§ 7103, 7104(b); 38 C.F.R. 
§ 20.1100.

More recently, in October 2000, the veteran essentially 
requested that his claim for a heart murmur be reopened.  In 
July 2001, the RO denied reopening the claim on the basis 
that new and material evidence had not been submitted.  In 
August 2001, the veteran sent correspondence to the RO, which 
responded later that month that the Board's decision was 
final and that no further action would be taken on his 
correspondence.  He was also informed that he should submit 
new and material evidence if he wished to reopen his claim.  
In October 2001, the veteran again attempted to reopen his 
previously denied claim for service connection for a heart 
murmur.  As the veteran did not appeal the July 2001 
decision, it is final.  See 38 C.F.R. §§ 3.104 (2003).

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance of a claim is "new and 
material."  Under the version of 38 C.F.R. § 3.156(a) 
applicable to this case, new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge, 155 F.3d at 
1363.  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record, but only after ensuring that the duty to 
assist has been satisfied.


As previously indicated, the Board's January 1997 decision 
denied service connection for a heart murmur, and the RO's 
July 2001 decision did not reopen the claim for service 
connection for heart murmur.  The evidence associated with 
the claims file subsequent to the RO's July 2001 decision 
consists only of the veteran's own assertions in support of 
his claim.  

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the RO's last final 
decision.  The Board finds that such evidence, however, is 
not new and material within the meaning of laws and 
regulations set forth above, and as such, there is no basis 
to reopen the claim for service connection.

The veteran has submitted statements noting his belief he has 
organic heart disease related to his period of military 
service.  The Board finds that the veteran's assertion alone 
cannot be dispositive of the issue.  The Board notes that the 
veteran lacks the expertise to provide an opinion that 
requires specialized knowledge, skill, experience, training 
or education.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions or diagnoses and that such evidence 
does not provide a basis on which to reopen a claim of 
service connection.  Thus, the veteran's assertions are not 
"new and material evidence" and cannot serve to reopen the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the 
Board's January 1997 decision continues to be absent.  
Specifically, there remains no competent medical evidence 
that indicates the veteran has current organic heart disease 
incurred or aggravated in service or in any way causally or 
etiologically related to his period of service.  Accordingly, 
the Board finds that new and material evidence has not been 
presented to reopen the veteran's previously denied claim for 
service connection for a heart murmur.




ORDER

Having found that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a heart murmur, the appeal is denied. 



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



